Citation Nr: 1012818	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  04-42 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
and joint disease of the lumbosacral spine, currently rated 
at 60 percent.


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and May 2005 rating 
decisions by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Newark, New Jersey, in which the RO 
denied the veteran's claims for an increased evaluation for 
disc disease and degenerative joint disease of the 
lumbosacral spine, rated at 60 percent, and denied 
entitlement to individual unemployability (TDIU).

In January 2006, the Veteran was afforded a hearing before 
the undersigned at the RO.

In July 2006 decision, the Board denied the claims.  The 
Veteran entered a timely appeal to the U. S. Court of 
Appeals for Veterans Claims (Court).  By Order dated in 
April 2007, pursuant to a joint motion, the Court dismissed 
the claim for TDIU, vacated the Board's July 2006 decision 
regarding the increased rating claim, and remanded it to the 
Board for readjudication, because the Board failed to 
provide adequate reasons or bases regarding the potential 
application of Note (1) of Diagnostic Code 5243, which 
pertains to the potential assignment of separate ratings for 
neurological deficits related to the veteran's service-
connected low back disability.  The Board remanded the claim 
in August 2007 for further development and consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the 
appellant if further action is required.




REMAND

The Board remanded this claim, in part, to schedule the 
Veteran for a VA neurological examination to determine the 
current level of neurological impairment due to the service 
connected low back disability.  Regarding neurologic 
manifestations of the low back disability, the examiner was 
to note any intervertebral disc disease and specify whether 
such disease causes incapacitating episodes (bed rest 
prescribed by a physician) and, if so, describe the number 
and duration of such episodes during the past 12 months.  
The examiner was to note all neurological abnormalities 
caused by intervertebral disc disease and determine whether 
or not such abnormality causes complete or partial 
paralysis, neuritis, or neuralgia of any nerve.  If so, the 
examiner was to identify the nerve affected and describe 
such as mild, moderate, or severe.  

A VA examination report dated in March 2008 and addendum 
dated in April 2008 found that the Veteran had subjective 
complaints of lumbar radiculopathy, but had no objective 
neurological deficit.  However, a subsequent VA spine 
examination dated in February 2009 contained a diagnosis of 
lumbar radiculopathy, without explanation and without 
discussion of manifestation.  Another remand is needed to 
resolve the issue of the presence and extent of the 
Veteran's lumbar radiculopathy.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (once VA undertakes the effort to 
provide an examination, it must provide an adequate one).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination by the VA examiner who 
conducted the February 2009 spine 
examination.  Return the claims file to 
the examiner with a copy of this remand.  
If that examiner is unavailable, provide 
the Veteran with an appropriate VA 
specialist for the examination. 

Regarding manifestations of the low back 
disability, the examiner should note any 
intervertebral disc disease and specify 
whether such disease causes 
incapacitating episodes (bed rest 
prescribed by a physician) and, if so, 
describe the number and duration of such 
episodes during the past 12 months.

The examiner must provide an opinion 
regarding the presence or absence of 
lumbar radiculopathy.  All previous 
medical evidence of record with respect 
to radiculopathy must be considered.  If 
such is diagnosed, all neurological 
abnormalities should be noted and 
whether or not such abnormality causes 
complete or partial paralysis, neuritis, 
or neuralgia of any nerve must be 
discussed.  The examiner should identify 
the nerve affected and describe such as 
mild, moderate, or severe.  

2.  Then readjudicate the Veteran's 
claim considering the provisions of Note 
(1) of Diagnostic Code 5243 which 
provides a separate evaluation for the 
Veteran's associated objective 
neurological abnormalities under an 
appropriate diagnostic code.  If the 
action taken is adverse to the Veteran, 
he and his attorney should be furnished 
a supplemental statement of the case 
that contains a summary of the relevant 
evidence submitted, and a citation and 
discussion of the applicable laws and 
regulations.  He and his attorney should 
also be afforded the opportunity to 
respond to that supplemental statement 
of the case before the claim is returned 
to the Board, if appropriate.





The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

